  4:19-cv-03084-JMG-MDN Doc # 67 Filed: 10/21/20 Page 1 of 2 - Page ID # 730




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

CATHERINE PALMER, individually and
on behalf of all others similarly situated;
                                                                      4:19CV3084
                       Plaintiff,

       vs.                                                              ORDER

KCI USA, INC.,

                       Defendant.


       This matter is before the Court on Defendant KCI USA, Inc.’s Motion to Exclude the
Expert Report of Jeffrey Hansen (Filing No. 63) for its untimely disclosure under Federal Rule of
Civil Procedure 26(a)(2). The Court will grant Defendant’s motion to the extent it asks for leave
to disclose a rebuttal report to the Hansen report.
       On October 5, 2020, Plaintiff served a rebuttal report authored by Hansen that Defendant
asserts is, in substance, Plaintiff’s expert report-in-chief. Therefore, Defendant maintains the
Hansen report was untimely disclosed under the case progression order, which set Plaintiff’s
deadline for expert disclosures as August 18, 2020. (Filing No. 41). Defendant asks the Court to
exclude Hansen’s report as a sanction for its untimely disclosure, or in the alternative, permit
Defendant to prepare a rebuttal report. (Filing No. 63 at pp. 2-3); see Fed. R. Civ. P.
37(c)(1)(providing the district court with discretion to exclude belatedly disclosed materials or to
impose a lesser sanction than exclusion).
       The Court contacted counsel for the parties by email on October 20, 2020, to inquire
whether permitting Defendant to disclose a sur-rebuttal expert report three-days in advance of
that expert’s deposition, together with an extension of the deposition deadline, would be an
acceptable resolution to the motion. The parties ultimately agreed. Accordingly,

       IT IS ORDERED: Defendant’s Motion to Exclude the Expert Report of Jeffrey Hansen
as Untimely (Filing No. 63) is granted, in part. Defendant is granted leave to disclose a sur-
rebuttal report to the report of Jeffrey Hansen three-days in advance of Defendant’s expert’s
deposition. The deposition deadline is extended to October 30, 2020.
4:19-cv-03084-JMG-MDN Doc # 67 Filed: 10/21/20 Page 2 of 2 - Page ID # 731




   Dated this 21st day of October, 2020.
                                           BY THE COURT:

                                           s/Michael D. Nelson
                                           United States Magistrate Judge
